PER CURIAM.
We affirm defendant’s convictions for possession of marijuana and cocaine. Defendant did not preserve for review the trial court’s failure to declare a mistrial, see Riechmann v. State, 581 So.2d 133 (Fla.1991), or its failure to give the agreed upon cautionary instruction. Castor v. State, 365 So.2d 701, 703 (Fla.1978); Crespo v. State, 505 So.2d 685 (Fla. 3d DCA 1987). Furthermore, the record does not disclose that the prosecutor’s question constituted fundamental error. See Woodard v. State, 579 So.2d 875 (Fla. 1st DCA 1991).
Affirmed.